FILED
                            NOT FOR PUBLICATION                             MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NORBERTO FARAON, AKA Norberto                    No. 08-71692
Fraon, AKA Norberto Praon,
                                                 Agency No. A042-575-492
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 8, 2012 **
                               Pasadena, California

Before: FARRIS, CLIFTON, and IKUTA, Circuit Judges.

       Because Faraon did not argue before the BIA that he attempted to withdraw

or should have been allowed to withdraw his concession to the charge of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removability, we have no jurisdiction to consider his petition. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

DISMISSED.




                                         2